Title: To Thomas Jefferson from George Jefferson, 11 February 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 11th. Febr. 1808
                  
                  I have received your favor of the 8th. inclosing 100$. 13 Hhds of your Tobacco arrived a few days since.
                  I shall not have it inspected until the remainder comes down. 
                  I am Dear Sir Yr. Mt. humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               